Citation Nr: 1807666	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  09-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in April 2012.  The Veteran also testified before a hearing officer at the RO in May 2007.  Transcripts of both hearings are of record.  

In a May 2017 letter, the Veteran was notified that the VLJ who conducted the April 2012 hearing is no longer available to participate in the adjudication of his claims.  The Veteran was provided the opportunity to request a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2017), but did not respond.  The Board will therefore proceed with a decision in this case.

This case was previously before the Board in July 2012 and June 2016 when it was remanded for additional development.  It has now returned to the Board for further appellate action.  When the case was previously before the Board, the issues on appeal included claims for entitlement to service connection for a cervical spine disability, lumbar spine disability, acquired psychiatric disorder, and chronic headaches.  Service connection for these disabilities was awarded in a November 2016 rating decision and constitutes a full grant of the benefits sought on appeal.  Therefore, the claims for entitlement to service connection for disabilities of the cervical and lumbar spine, an acquired psychiatric disorder, and chronic headaches are no longer before the Board.
  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is etiologically related to active duty service.

2.  A chronic disability of the right and/or left knees was not present in service or until years thereafter and is not etiologically related to active military service or a service-connected disability.

  
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  A chronic bilateral knee disability was not incurred in or aggravated by active duty service or related to a service-connected disability, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Hearing Loss

The Veteran contends that a bilateral hearing loss disability was incurred due to noise exposure during active duty service.  A hearing loss disability for VA purposes was demonstrated on VA examinations in October 2008, August 2013, and August 2016.  An in-service injury is also present; service records and lay statements establish the Veteran's exposure to acoustic trauma during active service through his duties as an avionics instrument systems specialist on the flight line.  The Veteran was provided multiple hearing tests during active duty which demonstrated a high frequency threshold shift and some worsening of his hearing acuity.   

The claims file also contains competent evidence of a nexus between the current hearing loss disability and in-service noise exposure.  The Veteran has provided credible and competent statements that he experienced the onset of hearing loss during service that has continued to the present day.  Although VA examiners have issued VA opinions against the claim, the provided medical opinions are not accompanied by an adequate rationale.  Additionally, in the case of the most recent VA examiner in August 2016, a medical opinion on the etiology of the claimed hearing loss could not be rendered without speculation.  The Board therefore finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss is granted.  


Bilateral Knees

The Veteran contends that service connection is warranted for a bilateral knee disability as it was incurred due to injuries during active duty service.  Specifically, he contends that he injured his knees in three motorcycle accidents that occurred in 1985 and 1986 while on active duty.  In the alternative, the Veteran contends that service connection is warranted a knee disability as secondary to a service-connected lumbar spine condition. 

Turning first to the question of direct service connection, the record establishes the first two elements of service connection: current diagnoses and in-service injuries.  Post-service treatment records document diagnoses of bilateral knee osteoarthritis confirmed by X-ray at the Des Moines VA Medical Center (VAMC) in July 2011.  These findings were also confirmed upon VA examination in July 2016.  

Service records also document at least one of the in-service motorcycle accidents described by the Veteran.  In April 1985, the Veteran was seen in the emergency room for multiple contusions from a motorcycle accident.  He did not complain of any specific knee pain or injuries at that time, but testified at the April 2012 hearing that he injured his knees during the April 1985 accident and two additional non-documented motorcycle accidents.  He has also submitted several statements from fellow servicemen who remember the Veteran's involvement in more than one serious motorcycle accident.  The Veteran and his friends are competent to report incidents and injuries that occurred during service and the Board will resolve any doubt in the Veteran's favor and find that he injured his knees during active duty.  The Board therefore finds that a current disability and in-service injury are demonstrated.  

Turning to the third element of service connection, a nexus between the current low back disability and in-service injury, the Board notes that service records do not support the claim.  There is no documentation of treatment or complaints related to the Veteran's knees during service as a result of any injuries, including the reported motorcycle accidents.  The Veteran's lower extremities were normal during periodic examinations conducted in November 1988 and July 1990, and he specifically denied a history of knee trouble on a July 1990 report of medical history.  The Veteran also declined a physical examination in conjunction with his separation from active duty.  The Veteran's first motorcycle accident in April 1985 is documented in the record, but there is no indication that he reported injuring his knees.  His knees were not X-rayed in the emergency room though multiple other joints were X-rayed to check for fractures in response to the Veteran's complaints of pain.  In short, service records do not establish a chronic disability of the right or left knee during active duty.

Post-service treatment records also contain evidence weighing against service connection.  There is no competent medical evidence of a chronic knee disability until June 2006, more than 10 years after military service, when the Veteran was seen at a private clinic with complaints of knee and ankle pain.  X-rays of the knees at that time were negative for any abnormalities. and a chronic knee disability was not identified until June 2011, when a left knee X-ray showed some subchondral sclerosis at the Des Moines VAMC.  The absence of any clinical evidence for years after service is one factor that weighs the evidence against a finding that the Veteran incurred a chronic bilateral knee disability in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that there is no finding of knee arthritis until July 2011, when a VA orthopedist noted minimal degenerative changes on X-ray.  An earlier June 2006 X-ray was normal and as such, the Board cannot conclude that the Veteran manifested arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record does not contain any competent medical opinions in favor of the claim; in fact, the only medical opinion of record pertaining to the etiology of the Veteran's bilateral knee disability weighs against a finding of service connection.  In July 2016, after reviewing the complete claims file, including the Veteran's statements, a VA examiner concluded that the current bilateral knee disability was not etiologically related to active duty service.  The examiner noted the lack of documentation of a significant injury to the knee or legs during service in contrast to the post-service records which recorded numerous motorcycle accidents and other injuries with corresponding treatment for knee pain.  The examiner also observed that the Veteran's periodic examinations indicated normal knees during service and after the motorcycle accidents reported to have injured his knees.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's disability was less likely as not related to service.  This opinion was accompanied by a well-reasoned and well-supported rationale and referenced specific evidence in the service and post-service record.  It was also based on an accurate review of the facts of the case and the Board finds that it is entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the Veteran's statements in this case reporting a history of bilateral knee pain since active duty service.   Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible as it is inconsistent with the other evidence of record.  As noted above, the Veteran maintains that he experienced the onset of bilateral knee pain following motorcycle accidents during active duty service that have continued to the present day.  The Veteran's recent reports of continuous knee pain since service are at odds with in-service records which do not document any complaints or treatment for knee problems.  The Veteran also specifically denied having any knee problems on a report of medical history in July 1990 and his knees were normal on the accompanying physical examination.  He declined to undergo a physical examination prior to discharge, and never reported having any problems with his knees during service.  Similarly, there is no objective or medical evidence of knee complaints after service until June 2006, after the Veteran initially filed his claim for service connection in November 2005.  The Veteran states that he experienced constant knee pain for years after service, but never sought medical treatment until more than 15 years after discharge.  The lack of any medical treatment for years after service is facially inconsistent with the Veteran's reported history of constant knee pain since April 1985.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility).  The credibility of the Veteran's reported history is thus reduced based on the length of time that passed between service, the lay and medical evidence of normal knees during service, and his more recent statements provided in the context of a claim for compensation.   .

The Board has also considered the Veteran's statements that his current bilateral knee disability is related to injuries during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The competent evidence of record is therefore against a nexus between the Veteran's bilateral knee disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection on a direct basis.  

The Board will now turn to whether service connection is warranted for a knee disability as secondary to service-connected degenerative disc disease of the lumbar spine.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran has not provided any specific statements in support of the claim for secondary service connection and there is no competent evidence in support of the claim on this basis.  None of the Veteran's treating physicians have identified a link between the service-connected degenerative disc disease and the Veteran's diagnosed bilateral knee arthritis, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  The Veteran has complained on several occasions of radiating pain down the right leg in connection with his low back disability, but is already service-connected for neurological impairment of the right lower extremity associated with the service-connected degenerative disc disease (as paralysis of the right sciatic nerve and lumbar radiculopathy).  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's bilateral knee disability was many years after his separation from active duty service.  In addition, the competent evidence of record weighs against a link between the Veteran's knee condition and any injuries during active service.  The Veteran's reports of a continuity of symptoms since service are also not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed bilateral knee disability and active duty service.  Service connection is also not warranted for a knee disability as secondary to service-connected degenerative disc disease of the lumbar spine.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability, is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


